Name: 85/28/EEC: Commission Decision of 5 December 1984 on the implementation of the reform of agricultural structures in Italy (Region of Marche) pursuant to Council Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and 75/268/EEC (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe; NA;  economic policy;  agricultural structures and production
 Date Published: 1985-01-16

 Avis juridique important|31985D002885/28/EEC: Commission Decision of 5 December 1984 on the implementation of the reform of agricultural structures in Italy (Region of Marche) pursuant to Council Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and 75/268/EEC (Only the Italian text is authentic) Official Journal L 013 , 16/01/1985 P. 0027 - 0027*****COMMISSION DECISION of 5 December 1984 on the implementation of the reform of agricultural structures in Italy (Region of Marche) pursuant to Council Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and 75/268/EEC (Only the Italian text is authentic) (85/28/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 84/513/EEC (2), and in particular Article 18 (3) thereof, Having regard to Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement (3), as last amended by Directive 84/513/EEC, and in particular Article 9 (3) thereof, Having regard to Council Directive 72/161/EEC of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (4), as last amended by Directive 84/513/EEC, and in particular Article 11 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (5), as last amended by Directive 82/786/EEC (6), and in particular Article 13 thereof, Whereas the Government of Italy notified Law No 42 of the Region of Marche of 28 October 1977 laying down provisions for the implementation of Community Directives on the modernization of farms and the Law of 1 June 1984 amending and completing Law No 42 of 28 October 1977; Whereas, pursuant to Article 18 (3) of Directive 72/159/EEC, Article 9 (3) of Directive 72/160/EEC, Article 11 (3) of Directive 72/161/EEC and Article 13 of Directive 75/268/EEC, the Commission has to decide whether, on the basis of the notified provisions' compatibility with the abovementioned Directives and having regard to the objectives of these Directives and to the need for a proper connection between the existing Italian measures implementing the abovementioned Directives, the conditions for a financial contribution by the Community are fulfilled; Whereas Law No 42 of 28 October 1977 of the Region of Marche, having regard to the Law of 1 June 1984, satisfies the conditions and meets the objectives of the abovementioned Directives; Whereas the application of Law No 42 before 1 June 1984, and in particular Article 48 thereof was, in practice, in accordance with the abovementioned Directives; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Law No 42 of the Region of Marche of 28 October 1977 laying down provisions for the implementation of Community Directives on the modernization of farms and the Law of 1 June 1984 amending Law No 42 of 28 October 1977, having regard to the existing Italian provisions implementing Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and 75/268/EEC, satisfy the conditions for a financial contribution by the Community to the common measures referred to in these Directives. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 5 December 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 285, 30. 10. 1984, p. 13. (3) OJ No L 96, 23. 4. 1972, p. 9. (4) OJ No L 96, 23. 4. 1972, p. 15. (5) OJ No L 128, 19. 5. 1975, p. 1. (6) OJ No L 327, 24. 11. 1982, p. 19.